 WHITE SULPHUR SPRINGS COMPANY375White Sulphur Springs CompanyandLocal 651 of the UnitedAssociation of Journeymen and Apprentices of the Plumb-ing and Pipefitting Industry of the United States and Canada,AFL-CIO.Case No. 9-CA-2159.March 19, 1962DECISION AND ORDEROn April 11, 1961, Trial Examiner David London issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.He also found that the Respondent had not engagedin other unfair labor practices alleged in the complaint and recom-mended that these allegations be dismissed.Thereafter, the GeneralCounsel and the Charging Union filed exceptions to the IntermediateReport, and the former also filed a brief in support of his exceptions.The Respondent also filed exceptions to certain findings and recom-mendations of the Trial Examiner with a brief in support thereof andin support of the Trial Examiner's recommended dismissal of certainportions of the complaint.'The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and finds merit in certain of the exceptions of the GeneralCounsel and Charging Union.Accordingly, the Board adopts thefindings and conclusions of the Trial Examiner to the extent consistentwith the following:The facts are accurately stated by the Trial Examiner and aresummarized herein.Respondent operates the Greenbrier Hotel atWhite Sulphur Springs, West Virginia, employing approximately1,000 employees, a large percentage of whom are represented in sep-arate units by 6 different unions.The Charging Union represents onesuch unit which consisted, during the events in issue, of six plumbers.The contract for the plumbers unit contained an automatic renewalprovision and, no notice to modify being given by either party, thecontract by its terms was extended for an additional year beyond theoriginal expiration date of June 15,1960. Two other unions, however,'The Respondent's request for oral argument is hereby deniedas the record,includingthe exceptions and briefs,adequately present the issues andpositions of the parties.136 NLRB No. 30. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere negotiating during this period for new contracts and thereafterwent on strike on June 23, 1960. The strike was settled on July 19,with the adoption of new bargaining agreements for the several unionsinvolved.These agreements granted increased benefits to the em-ployees in the units covered, changed the expiration date of eachcontract from June 15 to December 15, and placed restrictions on therights of the employees in *these units to refuse to cross a picket lineat the Respondent's premises.A few days after these contracts were signed, officials of the Re-spondent called the six plumbers together in response to inquiries fromsome of them as to whether they might also obtain the wage increaseswhich had been negotiated for the employees in the other units.Wright, Respondent's vice president and general manager, told theplumbers that they could secure these increases only if they wouldaccept a similar contract. In the alternative, they could continue towork under the existing contract which was effective until June 15,1961.Compton, the shop steward for the plumbers unit, then phonedHunt, the Union's business agent, about the company offer.Huntconfirmed Compton's opinion that because of the contract then ineffect, there was no way for the plumbers-to get the increase which theother units had obtained.The next morning, Way, Respondent's chiefengineer, brought a "letter of intent" and a new contract to the plumb-ing shop and explained to the six plumbers that if they signed theletter of intent indicating approval of the new contract, the Employerwould put the new wage provisions into effect. Four of the six em-ployees signed the letter of intent but Compton and Boone refused,relying on the advice of the business agent that the existing contractcould not be modified.A few'hours later, Way returned to the plumbing shop and toldboth Compton and Boone that if they did not sign the letter of intentthey "could not work." Compton again called- Hunt at' union head-quarters at Charleston, West Virginia (approximately 125 miles fromWhite Sulphur Springs), and told him that he and Boone had beendirected either to sign the letter or go home.Hunt instructed thetwo men to stay on the job until they heard from him again. Later,after the close of the workday, Hunt called Respondent's general man-ager and told him to put Compton and Boone back to work and topay them for the time they had lost or he would place a picket line atthe hotel.The next morning, Saturday, July 23, Way called Comptonat his home and instructed him and Boone to report for work at 12:30p.m. that day.Compton told him he wanted to talk to Hunt first,since Hunt had told him the day before that he would take care ofthe matter.Neither man reported for work that day or the followingMonday, July 25. Over the weekend Compton again tried to get intouch with Hunt by telephone but was unable to do so. WHITESULPHURSPRINGSCOMPANY377Monday at 11 a.m., Way again phoned Compton and told him thathe and Boone had to return to work by 12:30 p.m. that day. ComptontoldWay that he had not yet heard from Hunt and was still confusedabout what to do in view of Hunt's advice to wait until he heard fromhim.Neither employee returned at 12:30 but 2 hours later Comptonfinally reached Hunt, who advised the two men to return to work.When Compton called Way to tell him that he had heard from Hunt,Way said that he would have to check with Wright. At 4:30 p.m.,Compton and Boone were advised they could not return to work be-causeof their failure to report by the 12:30 deadline..The complaint alleged violations of Section 8(a) (1), (3), and (5)of the Act. The Trial Examiner found that Respondent's threats todischarge Compton and Boone if they did not sign the letter of intentand their subsequent termination on Friday, July 22, were violationsof Section 8 (a) (1).He also found,sinceboth men were offered fullreinstatement on July 23 and again on July 25, that Respondent hadfulfilled its obligation to them, and was under no further duty torehire or reinstate them.The Trial Examineralsofound no violationof Section 8 (a) (5) with respect to Respondent's offer to the individualemployees in the plumbers' bargaining unit to negotiate a new contractwith them in view of the past practice of the parties whereby the unionrepresentative had required the plumbers to indicate their prior ap-proval of a proposed contract by signing a letter of intent.1.We agree with the Trial Examiner that Respondent violatedSection 8 (a) (1) by threatening to terminate Compton and Boone ifthey would not sign the letter of intent.We also agree with him thatWright's remarks to Compton not to pressure the employees, andtelling them to make their decision by a certain time, were not of suffi-cient gravity to require a finding that Respondent thereby interferedwith or restrained the employees in rights guaranteed under the Act.2.As noted above, we agree with the Trial Examiner that Respond-ent violated Section 8 (a) (1) by threatening to terminate Compton andBoone if they did not sign the letter of intent.We disagree, however,with his failure to find that the subsequent discharge and refusal toreinstate them were in violation of Section 8(a) (3).The Respondentcontends that Compton and Boone were not discharged on Friday,July 22; that they did not consider themselves discharged;and, infact, had been advised by Hunt to stay on the job. But in view of theirunderstanding that their Union had an effective agreement with Re-spondent which could not be reopened or renegotiated for another 11months, it is apparent that Compton and Boone were confused byRespondent's attempt to have the plumbers individually consideracceptance of a new and different agreement.Respondent made itclear to them that if they did not sign the letter of intent they couldnot work.They were given no other choices.They did not volun- 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDtarily leave their jobs, and they were prepared to return to work assoon as they heard from their representative.Their reluctance to doanything which might be construed to be in derogation of the Union'sstatus is understandable, in view of their correct assumption that thecontract could not be modified without the Union's approval.Since Compton and Boone were discriminatorily discharged, theyshould have been afforded a reasonable period to conisder whether Re-spondent's offer of reinstatement would not prejudice the Union'sstatus.We note that the first offer was made on a Saturday and gavethem only a few hours within which to reach their representativewho was located 125 miles away.The second offer was made onMonday morning and was conditioned upon their reporting to workby 12:30 p.m. Compton and Boone were thus confronted with whatreasonably appeared to them to be a serious problem of whether toreturn to work in contravention of what they believed Hunt wantedthem to do. This was all happening, moreover, during a weekend,when, despite their efforts, they were unable to reach Hunt for furtheradvice.Under the circumstances, we find that Compton and Boonewere justified in delaying their return an extra 2 hours until they weresatisfied that their bargaining representative had no objections totheir accepting Respondent's offer of reinstatement.By holding itsoffer of reinstatement open for an unreasonably short period of time,Respondent continued to discriminate against Compton and Boonebecause of their adherence to the Union's position.However, sinceRespondent's offer was otherwise made in good faith, we shall nothold it liable for backpay from Saturday, July 23, until Compton andBoone made themselves unconditionally available for employment 23.We also conclude that the Respondent violated Section 8(a) (5)by its demand that Compton and Boone sign the letter of intent andby attempting to deal directly with the employees in the bargainingunit, without notice to the Union and without regard for its right toact as their representative.Respondent contends that the Union'sbusiness agent himself wished to be advised of the intentions of theplumbers before adopting any bargaining agreement, and that it wasmerely carrying out that understanding at this time.The situationwas, however, quite different at this juncture when Respondent wasseeking to modify an existing agreement. In the past, when the busi-ness agent had requested the Respondent to obtain a letter of intentfrom the employees, it was as part of -a course of negotiations inwhich the business agent, because of the distance between him and theunit, had to rely on written communications from the employees asto their wishes.At the time of the events in question, on the otherhand, the Respondent was seeking to modify the agreement by pre-senting the business agent with a contract already approved by the2 CombinedMetal Mfg. Corp.,123 NLRB 895, 898. WHITE SULPHUR SPRINGS COMPANY379employees, without his intervention or representation.Moreover,when Respondent terminated Compton and Boone for refusing toaccept its contract offer, it had attempted to coerce them into a hastyacceptance of its offer, rather than forwarding a tentative proposal ofthe employees to the authorized bargaining representative. If theRespondent, faced with a request by some employees for modificationof their agreement, had discussed the matter with the bargaining agentand had left to the latter the choice of obtaining the views of all theemployees in the unit, it would then have complied with its obligations.By dealing individually with the employees and failing to-accord theirrepresentative an opportunity to consider whether it wished to modifythe agreement, Respondent violated Section8(a) (5).1The RemedyHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom and totake certain affirmative action designed to effectuate the policies ofthe Act.As we have found that Respondent discriminatorily dischargedCharles Compton and Jack Boone, and thereafter refused to rein-state them because of an unreasonable limitation, we shall order it tooffer them immediate reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges, discharging if necessary any individuals hiredto replace them.We shall also order Respondent to make them wholefor any loss of earnings they may have suffered by reason of thediscrimination against them, by payment to each of a sum of moneyequal to that which he would normally have earnedas wages duringthe period (a) from the discriminatory discharge to the Respondent'seffective offer of reinstatement on July 23, 1960, (b) from their un-conditional request for reinstatement to the date of the IntermediateReport herein,' and (c) from the date of this Decision and Order tothe date of Respondent's offer of reinstatement, less the netearningsof each, to be computed on a quarterly basis in the manner establishedby the Board in F. W.Woolworth Company,90 NLRB 289.As we have also found that the Respondent unlawfully refused tobargain by dealing directly with its employees and by not accordingthe authorized bargaining representative an opportunity to determinewhether it wished to modify the existing bargaining agreement, weshall order the Respondent to cease and desist from bargainingdirectly with its employees or attempting to do so.3 American Vitrified Products Company,127 NLRB 701, 715;Medo Photo SupplyCorporation v. N L.R B.,321 U.S. 678, 684.4Where the Board, contrary to the Trial Examiner, orders reinstatement of employees,backpay is normally abated from the date of the Intermediate Report to the date of theBoard'sDecision and Order. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing and the entire record in this case,we hereby accept the Trial Examiner's conclusion of law No. 1 andmake the following additional:CONCLUSIONS OF LAW2.By threatening Compton and Boone with discharge unless theysigned the letter of intent, Respondent interfered with, restrained,and coerced its employees in the exercise of their guaranteed rights inviolation of Section 8 (a) (1) ofthe Act.3.By discharging Compton, arid Boone on July 22, 1960, and byTequiring that they accept its reinstatement offer within an unreason-ably short period of time, Respondent has discriminated with respectto the hire and tenure of its employees in order to discourage theirsupport of the Union, and has thereby engaged in and is engaging inan unfair labor practice within the meaning of Section 8(a) (3) ofthe Act.4.By dealing directly with the employees in the unit represented byLocal 651 of the United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the United States andCanada, AFL-CIO, the Respondent has refused and is refusing tobargain in good faith within the meaning of Section 8(a) (5) of theAct.5.The foregoing unfair labor practices affect commerce within themeaning of Section 2(6) and(7) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, White Sulphur SpringsCompany, White Sulphur Springs, West Virginia, its officers, agents,successors,and assigns,shall :1.Cease and desist from :(a)Discharging or threatening to discharge employees because theywill not accept the terms of an agreement which is proposed to themdirectly, to the exclusion of their authorized bargaining representative.(b)Refusing to bargaining collectively with Local 651, UnitedAssociation of Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada, AFL-CIO, asthe exclusive representative of the employees in the appropriate unit,by insisting on bargaining directly with the employees about wages,hours, or other conditions of employment, and by excluding suchauthorized bargaining representative from participating in negotia-tions for a new collective-bargaining agreement. WHITE SULPHUR SPRINGS COMPANY -381(c) In any like or relatedmannerinterfering with, restraining,or coercing its employees in the exercise of their rights granted bythe Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Charles Compton and Jack Boone immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges, andmake them whole for any loss of pay they may have suffered in themanner set forth in that section of our Decision and Order entitled"The Remedy."(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of backpay dueand the rights of employment under the terms of this Order.(c)Upon request, and at appropriate times, bargain collectivelywith the above-named labor organization as the exclusive representa-tive of the employees in the appropriate unit, and, if an understandingis reached, embody such understanding in a signed agreement.(d)Post at its hotel at White Sulphur Springs, West Virginia,copies of the notice attached hereto marked "Appendix." I Copies ofsaid notice, to be furnished by the Regional Director for the NinthRegion, shall, after being duly signed by the Respondent, be postedby Respondent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Ninth Region, in writing,within 10 days from the date of this Order, what steps it has takento comply herewith.MEMBERSRODGERS and FANNING took no part in the considerationof the above Decision and Order.6In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that : 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discharge or threaten to discharge employeesbecause they will not accept the terms of an agreement which isproposed to them directly, to the exclusion of their authorizedbargaining representative.-WE WILL NOT refuse to bargain collectively with Local 651 ofthe United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States andCanada, AFL-CIO, as the exclusive representative of the em-ployees in the appropriate unit, by insisting on bargaining direct-ly with the employees about wages, hours, or other conditions ofemployment, and by excluding such authorized bargaining repre-sentative from participating in negotiations for a new collective-bargaining agreement.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their rightsgranted by the Act.WE WILL offer to Charles Compton and Jack Boone immediateand full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority and other rightsand privileges, and make them whole for any loss of pay sufferedas a result of the discrimination against them.WHITE SULPHUR SPRINGS COMPANY,Employer.Dated----------------By--=----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice (Transit Building, 4th and Vine Streets, Cincinnati, Ohio;Telephone Number, Dunbar 1-1420) if they have any question con-cerning this notice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge duly filed by Local 651 of the United Association of Journeymenand Apprentices of the Plumbing and Pipefitting Industry of the United States andCanada, AFL-CIO, herein called the Union, the General Counsel of the NationalLabor Relations Board, by the Regional Director for the Ninth Region, issued hiscomplaint against White Sulphur Springs Company, herein called Respondent.Withrespect to the unfair labor practices,the complaint alleges, in substance,that Re-spondent,by seven incidents specifically alleged and described,interferedwith,restrained, and coerced its employees in violation of Section 8(a) (1) ofthe Act.The complaint also alleges that on or about July 22, 1960,Respondent laid off CharlesR. Compton and Jack M. Boone because of their membership in, and activities onbehalf of,the Union,and refused to reinstate them on or about July 25,1960, forthe same reason,thereby violating Section 8(a)(3) of the Act.It is also allegedthat Respondent,since on or about July 21, 1960, has refused to bargain in goodfaithwith the Union in violation of Section 8(a)(5) of the Act. By its answer,Respondent denied the commission of any unfair labor practice and specifically WHITE SULPHUR SPRINGS COMPANY383pleaded that the discharge of Compton and Boone was because of their refusal toobey reasonable directions of Respondent to return to work.At the hearing held before David London,the duly designated Trial Examiner, atWhite Sulphur Springs, West Virginia,on November 2, 1960, all parties were repre-sented by counsel or other representative and were afforded full opportunity to beheard,examine, and cross-examine witnesses,present oral argument,and to filebriefs.Since the close of the hearing,'briefs have been received from GeneralCounsel and Respondent and have been duly considered.Upon the entire recordin the case, and my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,a West Virginia corporation,owns and operates the Greenbrier HotelatWhite Sulphur Springs,West Virginia,at which less than 75 percent of the guestsoccupy its guest facilities more than 1 month at a time.During the calendar year1959, which is a representative period,Respondent received gross revenues in excessof $500,000 from the operation of said hotel and had a direct inflow of food,goods,and merchandise,in interstate commerce,of a value in excess of$50,000 which wasshipped to it from points outside the State of West Virginia.Respondent admits, andI find,that it is an employer as defined in Section 2(2) of the Act, and is engaged incommerce and in operations affecting commerce,as defined in Section 2(6) and (7)of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 651 of the United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States and Canada,AFL-CIO, isa labor organization as defined in Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The sequence of eventsAs indicated above,Respondent operates the exclusive Greenbrier Hotel at WhiteSulphur Springs,West Virginia,the maintenance of which requires the services ofapproximately 1,000 employees.Since about 1948,all these employees,other thansupervisory,office clerical,guards, etc., have been represented by six unions andwith whom Respondent maintained yearly collective-bargaining agreements which,until 1960,expired on June 15 of each year.When,during June 1960,negotiations with Hotel and Restaurant Local 863, whichrepresented approximately 539 employees,and Maintenance Workers Local 1182,which represented 210 employees,failed to result in a contract,those organizationswent on strike on June 23 and placed picket lines at the entrances to the hotelgrounds.Most of the employees refused to cross the picket line and Respondentwas forced to close the hotel and remove its guests.Included among the employees who absented themselves from work until thestrike was settled on Tuesday, July 19,were the six plumbers with two of whom weare concerned,and all of whom were represented by the Charging Union herein.Their union,however,was not involved in the failure of negotiations described aboveand that resulted in the strike,because neither their union nor Respondent hadgiven notice to terminate their 1959 agreement which contained an otherwise yearlyrenewal of their 1-year contract,dated June 16, 1959.The negotiations which ended the strike on July 19, 1960,resulted in new con-tractswith the several unions involved,other than the Plumbers.Instead of theprior 1-year terms ending on June 15 of each year,the expiry date of these newcontracts was fixed as of December 15, 1962.In addition,they granted a wageincrease to all the employees covered thereby,and also contained"clauses in whichthe party other than the Hotel Company promises certain matters in regard tocrossing a picket line if one should be established,"a provision which was not thenin the Plumbers' contract.Pursuant to instructions from E. T. Wright,vice president and general managerof Respondent,the six plumbers were assembled at 10 a.m. of Thursday,July 21,i On or about November 21, 1960,the General Counsel made a motion, concurred in byRespondent,to correct the record of official proceedings herein by making 11 changes inthe transcript of testimonyThe motion is hereby granted and the transcript is accord-ingly corrected. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the office of L. B. Way, Jr., chief engineer.Present in behalf of Respondent atthatmeeting, in addition to Wright, were Way, James LaDu, personnel director,and Paul Hudgins, Respondent's attorney.Prior to the meeting, Wright had beeninformed that the plumbers "were keenly interested in the settlement with the otherunions," and had expressed some concern "whether it would be possible for themto get the increases" which the remaining hotel employees had obtained in theirnegotiations.Wright told the six plumbers that they could receive the wage increases and otherbenefits given to the other hotel employees,2 but, in that event, a new contract wouldhave to be negotiated with their union; that they had a "choice of working under theold, or they could have a new contract" and its benefits, but that he would like tohave their answers within a reasonable time.The plumbers thereupon left thechief engineer's office and went to their workshop.As the management representatives were leaving Way's office, Attorney HudginsadvisedWright that he ought to fix a definite time for the reply to his inquiryconcerning the wishes of the plumbers.Wright thereupon went to the plumbers' shopwhere he found the six men engaged in a discussion of the matter he had proposed.Wright apologized for intruding, and stated that he would like to have their decisionby noon of Monday, July 25.When Compton, the union steward, told Wright thatthere was "no way these men could get these added benefits [because they] have acontract already in force,"Wright asked him not to "make it difficult for thesemen-[their] contract has been breached."Wright's remark was occasioned by areliance on his counsel's opinion that the existing contract with the plumbers "hadbeen breached by their failure to come to work during the strike."Wright thereuponleft the plumbers' shop.During the followingmorning,Friday, L. T. Walton, foreman in charge of theplumbers, reported to Way that "a majority of the employees were in favor of re-ceiving these wage increases and other benefits."Shortly thereafter,Way took"a letter ofintent" and a new contract to the plumbing shop, where all the plumberswere gathered, and laid both documents on the table.He explained "what the letterof intent was supposed to do," and that he had marked in red on the new contractthe changes which varied the provisions of the contract dated June 16, 1959.Laterthat morning, Walton returned the "letter of intent" signed by four of the plumbersand informed Way that Compton and Boone refused tosign it.That letterread asfollows:JULY 21, 1960.Letter of IntentThe undersigned members of United Association of Journeymen Plumbersand Pipefitters and Apprentices of North America, Local Union 651, A.F. of L.-C.I.O., hereby declare that they desire to return to work for the White SulphurSprings Company and that a contract will be executed on their behalf betweenthe said Local Union and the said White Sulphur Springs Company, containingwage rates as follows: an increase of 3¢ per hour over the wage rates set forthin a contract dated June 16, 1959, between the Company and the Union, withan additional increase of 30 per hour effective January 1, 1961, plus an additional51¢ per hour effective January 1, 1962, the new contract to expire December 15,1962, and to contain the other provisions contained in the Agreement datedJuly 18, 1960, between the Electrical Workers Local Union #637 and theCompany.(S)(S)(S)(S)H. J. WALTON,OVID LocK1-IAtT,THOMAS REED,M. L. MURPHY.When Way was informed that Compton and Boone had not signed the letter, heconferred with Wright and Hudgins.He then returned to the plumbers' shop shortlybefore noon, and told both Compton and Boone that if each did not sign the letter,"he could not work." 3 Both men "stayed in the shop during the rest of the afternoonbut didn't work."Neither man reported for work on the following day, Saturday.In the meantime, and about noon of Thursday, shortly after Wright had theconference with the six plumbers, Compton made a long-distance call to Charleston,2Wright testified, without contradiction, that "it has been traditional with this Com-pany to share with all employees, union and nonunion alike, any benefits that are grantedto any particular group."8Compton testified that Way told the two men that Wright's instructions were thatthe two men "eithersignthe letter of intent or go home " WHITE SULPHUR SPRINGS COMPANY385West Virginia, and spoke to James L. Hunt, business agent for the Union, andinformed Hunt that Respondent had "propositioned" the men with a new contract.Hunt replied that the men already had a good contract and inquired how, under thecircumstances, they could accept a new one.Compton called Hunt again on Friday after Way had presented the letter of intentand new contract to the men, and "asked him about signing the letter."Hunt toldhim not to sign anything, that he would take care of the matter, and that if the mendid not have a good contract he would get them one. Compton conveyed this infor-mation to the other plumbers.Compton called Hunt once more that afternoon, and told him that Way haddirected him to either sign the letter or go home.Hunt instructed him to stay on thejob until he heard further from Hunt and that he was going to get "legal advice"from the Union's attorney.Shortly thereafter on Friday, Hunt called Wright,"complained . . . that Boone and Compton were not working," and told him thatif they were not put back to work and paid for time lost he would place a picket lineat the hotel.Way was told of this call by Wright and, on Saturday morning, called the otherfour plumbers to his office.He informed the men of Hunt's call to Wright and of athreat by Compton that if the men "were not allowed to work under the old contractthatMr. Hunt would cause trouble."The four men responded that "rather thancause additional trouble they would stay on the job and work under the old contract."Way called Compton at his home at I1 a.m. and talked to him, as well as to Boone,who was there at the time.Way instructed both men to report for work at 12:30 p.m.of the same day and told both men they would be paid for time lost. Compton, theshop steward, told him he would have to telephone Hunt to find out what to do.Neither man reported for work that day nor the following Monday, June 25.About 11 a.m. on Monday, Way called Compton and Boone at their respectivehomes and again instructed each man to report for work at 12:30 p.m. that day.Neither man reported as directed.Compton had tried to reach Hunt by telephoneon Sunday and Monday but was unable to do so until about 2:30 p.m.Monday,when Hunt again instructed him to go back to work. Compton called Way immedi-ately thereafter and told him that pursuant to instructions from Hunt he was readyto return to work.Way replied that because the time limit for the return to workhad expired, he would have to discuss the matter with others, and would advise Comp-ton as soon as his "status" was determined.Way consulted Wright and Hudgins,and their decision was not to allow the men to return to work and both Comptonand Boone were so advised.No replacement for either man was hired to the time ofthe hearing herein.B. TheissuesThe General Counsel,in hisbrief, has succinctlysummarized the issues that, in hisopinion,mustbe resolved herein, as follows:1.Whether Respondent committed independent violations of Section8(a)'(1) ofthe Act by interfering with and restraining its plumber employees by: (a) directinga union shop steward, during a meeting of the employees held to discuss wages andworking conditions offered by the employer, not to pressure the employees, and tell-ing themto give the employer their decision by a certain date; (b) telling two of theemployees that if they did not sign a "Letter of Intent" they would have to go homefrom work, and then telling them they would have to return to workat a specifiedtime or they would be discharged, and not reinstated.2.Whether Respondent violated the Act by discharging Comptonand Boone andrefusing to reinstate them.3.Whether Respondent violated Section &(a) (5) of the Act by dealing directlywith, and offering certain wages, working conditions, and contract terms to, its em-ployees through the exclusion of the employees' collective-bargaining representative.With respect to 1(a) immediately above, I conclude that Wright's remark toCompton on July 21, not to "make it difficult" for the other plumbers to make uptheirminds whether they wanted a new contract, to be an innocuous remark andcertainly not of sufficient gravity to find Respondent guilty of interfering with, orrestraint of, the rights granted to employees by the Act.A similar conclusion is reached with reference to Wright's request that Respondentbe notified of the decision by the following Monday. It will be recalled that thoughthe 1959 contract had been automatically extended to June 15, 1961, Wright hadbeen informed in July 1960 that the plumbers wanted to know if they could get theincreases that had just been granted to the other hotel employees. In that state ofthe record, Wright's request constituted a reasonable attempt to promptly determinethe status of the relationship between the parties, and was not, therefore, violativeof the ActHarcourt and Company, Inc.,98 NLRB 892, 896;The Jacobs Manufac- 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDturing Company,94 NLRB 1214, 1225. In this connection, it should be noted thatShop Steward Compton was one of the persons to whom the request was directed.I find, however, that Respondent violated Section 8 (a) (1) of the Act 4 when Way,on July 22, told Compton and Boone that unless they signed the letter of intent theycould not work.Although Way did not state, inhaec verba,that the .two men wouldbe "discharged" or "fired," he made it clear that, unless they signed the letter, theirservices would no longer be accepted, or at best, they would have to sign the letter toretain their jobs."Any acts or words which show a clear intention on the part ofthe employer to dispense with the services of the employee, and which are equivalentto a declaration that the services will no longer be required or accepted, are sufficientto effect their discharge."Taylor v. Tulsa Tribune Co.,136 F. 2d 981 (C.A. 10);N.L.R.B. v. Cement Masons Local No. 555, Operative Plasterers and Cement MasonsInternational,AFL (Anderson-Westphal Co.),225 F. 2d 168, 172 (C.A. 9).Compton and Boone had a right, guaranteed by the Act, to withhold their assentand signatures to the letter of intent.By Way's threat of dischargeunlessthey signedthe letter, Respondent interfered with, restrained, and coerced these two men in theexercise of their guaranteed rights, and thereby violated Section 8(a)(1) of the Act.By denying Compton and Boone employment on July 22 unless they signed the letter,thereby discharging them, Respondent also violated Section 8(a) (1) of the Act.$However, I find no violation in Respondent's refusal to rehire or reinstate thesemen when they offered to return to work after about 2:30 p.m. of July 25.Nothaving complied with Respondent's direction to return to their jobs by 12:30 thatday, Respondent was under no obligation to comply with their request more than 2hours later.Shop Steward Compton apparently did not feel that he had been dis-criminately treated for he testified that neither at the time of the event, nor at thetime of the hearing, did he have any "hard feelings against the hotel." Boone testi-fied that he merely felt that he was caught "in the middle between the union and thecompany-the company wanted [him] to go back to work and the union didn'twant [him] to-and [he] chose to do what the union told [him]."There remains for consideration the last contention of the General Counsel thatRespondent violated Section 8(a)(5) of the Act. In this connection, Respondentcontends, and I think rightfully so, that in determining what conclusion should bedrawn from the facts heretofore found pertaining to Respondent's conduct in thisrespect, consideration must be given to the existing background and bargaining historyof the parties, particularly the events that preceded the contracts of June 1958 andJune 1959.Though the Union had a membership of approximately 117, the 6 or 7 plumbersemployed by Respondent, at all times relevant herein, were the only members there-of residing in the White Sulphur Springs area.Accordingly, as Hunt testified,as far as the contract was concerned, it was always the practice of the Union to letthe handful of resident members "be the judging [sic] factor of the issue at hand."The other members of the Union "had no voice" in the matter.Thus, in 1958, in the course of negotiaitons for a contract the term of which wasto begin June 16, 1958, the last, if not the only, bargaining conference attended byHunt occurred several days prior to May 28 of that year.Respondent's offer,which Hunt reported to the seven plumbers, was apparently rejected by the menand Hunt returned to his office in Charleston, West Virginia, approximately 125miles distant from White Sulphur Springs.On May 28, 1958, LaDu sent Hunt four copies of a proposed contract.Hisaccompanying letter read as follows:Mr. J. L. HUNT,Business Agent,United Association of Journeymen Plumbers, Pipefitters and Apprentices ofNorth America, Local Union 651,115 Court Street,Charleston, West Virginia.DEAR MR. HUNT: Enclosed are four copies of the Contract between theUnited Association of Journeymen Plumbers and Pipefitters and Apprenticesof North America-Local 651, and the White Sulphur Springs Company.4Not Section8(a)(3), as allegedin the complaintR Though it may not have sufficient probative weight to be characterizedas an admissionagainst interest, in arriving at the above conclusion, some consideration should be givento Respondent's offer of reinstatement to both men, with backpay, made on July23 and 25.The effectof these offers is consideredin the section of this report that follows entitled"The Remedy." WHITE SULPHUR SPRINGS COMPANY387We have gone over the Contract with Mr.Michael Lake Murphy, ShopSteward,who has informed us the local membership approve and wish theContract signed.Thus we present them to you for signing.It is my thought that you will wish to keep one copy and return the balanceto us.Enclosed is a letter,to you,from Mr. Murphy, stating his position and thedesire of our employees covered by this agreement.Your cooperation is appreciated.Sincerely,JAL: mjrEnclosures (5)JAMESA. LADu,Director of Personnel,White Sulphur Springs Company.Also enclosed therein,was the following letter addressed to Hunt,as business agentfor the Union,and reading as follows:MAY 28, 1958.DEAR MR. HUNT:The membership of Local 651,United Association ofJourneymen Plumbers and Pipefitters and Apprentices of North America, agreeto the terms of the enclosed Contract and wish it be signed.As Shop Stewardfor our local, I am sending this information along with the Company's letter andthe Contract forms.Sincerely yours,MICHAEL LAKE MURPHY,Shop Steward,Local 651.After receiving these letters,Hunt,without further negotiation,signed the contract.On February 11, 1959,theUnion advised Respondent that it desired to opennegotiations for the term beginning June 16,1959.Two bargaining conferenceswere held in White Sulphur Springs on June 4 and 12 attended in behalf of theUnion,by Hunt and Shop Steward Compton.No agreement being reached, Huntleft town during the evening of June 12 and never returned for any further negotia-tions concerning the 1959 contract.Because of the failure to reach agreement by the expiration date of the 1958 con-tract,the plumbers went on strike on or about June 16, 1959,but returned to workon June 18.On June 20,LaDu wrote Hunt the following letter:JUNE 20, 1959.Mr. JAMES L. HUNT,Business Agent,United Association of Journeymen Plumbers,Pipefitters and Apprentices ofNorth America,Local Union #651,115 Court Street,Charleston,West Virginia.Subject:Agreement between Local#651 and the White Sulphur Springs Com-pany, effective June 16, 1958.DEAR MR.HUNT:As you know,the above contract terminated on June 15,1959.The plumbers who were employed by this Company under that contractcame to work without a contract on June 18th.We have been advised thatthe plumbers wish to work under a similar contract and, therefore,we are en-closing an original and a copy of a new contract dated June 16, 1959, effectivefor one year.It is assumed that you join us in wanting the plumbers to have the benefitswhich will accrue to them under this contract.If the contract is signed andreturned immediately,the provisions will become effective as of June 16, 1959.Obviously,if there is any delay in its execution and return to us, the contractwill not be effective except from the date it is executed and received by us.Very truly yours,WHITE SULPHUR SPRINGS COMPANY,(S)JAMES A. LADu,Director of Personnel.cc:Mr.Charles Compton,Shop StewardHunt was apparently not shocked by this turn of events, nor did he complain thatthe plumbers had directly"advised"Respondent of their wishes concerning a con-tract, for he made no contact with Respondent until more than a month later, onJuly 29,when he telephoned LaDu.In that conversation,Hunt voiced no protestconcerning the status of affairs,but asked LaDu"one salient question...[did]641795-63-vol. 136-26 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent have a piece of paper or form indicating the plumbers' . . .desire andwish to have the contract signed by Mr. Hunt?"LaDu replied that he did not.LaDu reported the conversation with Hunt to Holtzman,the then manager ofthe hotel.Because Hunt apparently had not contacted the plumbers,Holtzmancalled a meeting of these employees,"brought the men up to date,chronologically,"and explained the negotiations that took place in 1958.He further told the menthatHunt had telephoned LaDu and asked him whether he "had such a paper"for the current 1959 negotiations and that LaDu had replied that he did not.On July 30, a copy of the following letter was received by Holtzman: 6Mr. J. L.HUNT,JULY 30, 1959.Business Agent,L.U. 651.It has been agreed on by the undersigned to accept the Contract as offeredby the Company and would like your signature as approval.By doing so, we would then be granted the (8)cents an hour wage increasewhich has automatically been retracted.(S)(S)(S)(S)(S)(S)(S)M. L. MURPHY,K. L. WRIGHT,E. L. PERRY,L. T. WALTON,Ovm LOCKHART,THOMAS REED,JACK BOONE.Finding that the contract mailed to him"was in compliance"with the above letter,Hunt, on or about August 11, signed and mailed the contract to Respondent.Hespecifically admitted that he had never"complain[ed] of the fact that the men hadsigned this letter of intent,"notwithstanding the fact that he had not participatedin the negotiations that resulted in agreement.Though I am mindful of the well-established principle that where a collective-bargaining representative of employees has been chosen by them,it is incumbentupon the employer to bargain with that representative and no other,I am never-theless convinced that,under the circumstances existing here,Respondent's conductwas not violative of the Act.I find no evidence in this record that Respondent engaged in negotiations withthe employees"to the exclusion of the employees'collective bargaining representa-tive," as claimed by the General Counsel.Indeed,the letter of intent,the verydocument which occasioned this entire proceeding and upon which the generalCounsel relies,was prepared for the plumbers by Respondent and states "that acontract will be executed on their behalfbetween[the]Union"and Respondent.Itwill also be recalled that,according to the testimony of Hunt, the business agentfor the Union,itwas always the practice of the Union,"as far as the contract wasconcerned,"to let the six or seven plumbers employed by Respondent decide underwhat terms and conditions they were to be employed.Whether this was due to thefact that they constituted a small,compact unit by themselves,and or because theyconstituted such a small proportion of the total membership of the Union and werelocated approximately 125 miles distant from the Union's headquarters,or for anyother reason,is no concern of mine.Hunt's testimony,however, establishes that theUnion acquiesced in the local unit's negotiation of their own contract with Respond-ent, and merely required it to notify union headquarters of the results thereof bya letter of intent.Itwas after this information was received,and presumably withfull knowledge how accord was achieved,that the formal written contracts weresigned by union officials.This is what was done in 1958 and 1959,and establishes a pattern of conductsatisfactory to the Union,Respondent,and the employees.Until this proceedingwas instituted,not a single voice was uttered in protest thereofby anyunion official,nor was there any suggestion that Respondent'smeeting and negotiations with themen was in derogation of the Union's status as collective-bargaining representative.I conclude, therefore,that by acquiescing in the 1958 and 1959 practice detailedabove, the Union authorized its White Sulphur Springs unit to continue that practicein 1960,and that Respondent's conduct in these last negotiations was not violativeof the Act.Joseph E. Cote, d/b/a J.E. Cote, and BrookFarmsFoods, Inc., andEdouard Cote,101NLRB 1486;Allis-ChalmersManufacturing Company,106OIts phraseology and form indicate It was prepared by the plumbers and not by anyofficial or counsel of Respondent OWENS-ILLINOIS GLASS COMPANY389NLRB 939,949-950;The Frohman Manufacturing Co., Inc.,107 NLRB 1308, 1314.The Stanley Works,108 NLRB 734,746; andFrank L. Sample,Jr., Inc.,118NLRB 1496,1500-1501,upon which the General Counsel relies,are inapposite.InStanleyWorks,"the Respondent appealed directly to the employees themselvesto accept the final offer,which the Union's membership had already rejected."Here,the employees in question had, in effect,beenauthorized by their union to carry ontheir own negotiations.InSample,the company took its own poll of the employees on a matter concerningwhich the union hadalready expressed its desires at a union meeting.There, thecompany defended its conduct on the ground"thatitsaction was taken with theacquiescence of the collective bargaining agency and was, therefore,protected."TheBoard found,however,there was"no evidence to support the foregoing assertion ofthe Company..At the earliest opportunity after the union committee, madeup of plant employees,learned of the Respondent's plan to poll the employees, itregistereda vigorous but ineffective protest over the proposed balloting.In thelight of these facts, therefore,it can hardly be said that the Union acquiesced in theCompany's plan to poll the employees on the lunch hour question."IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of Respondent described in section I, above,have a close,intimate,and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices,I recom-mend that it cease and desist therefromand take certain affirmative action designedto effectuate the policies of the Act.Though I have found that Respondent unlawfully discharged Compton and Booneon July 22,1960,both men were offered reinstatement and backpay on July 23, andwere again offered reinstatement on July 25,both of which offers were rejected.Under these circumstances,I find no authority which authorizes me to require thatRespondent repeat its offer to these two men.7Upon the basis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce,and the Union is a labor organization,both within the meaning of the Act.2.By threatening Compton and Boone with discharge unless they signed theletter of intent,and by discharging them on July 22, 1960,Respondent interferedwith,restrained,and coerced its employees in the exercise of their guaranteed rightsin violation of Section 8 (a)( I) of the Act.3.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.4.Respondent did not discriminate against Compton and Boone by refusing toreinstate them after,they rejected previous offers of reinstatement.[Recommendations omitted from publication.]7In this connection,it should be noted that Respondent apparently has been able tosatisfy its needs for plumbers by the staff that remained after Compton and Boone weredischarged.No replacements havebeen hired since that time.Owens-IllinoisGlass CompanyandUnitedMarine Division,NMU, AFL-CIO, Local 333, Petitioner.Case No. 12-RC-1293.March 19, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before M. E. Stadler, hearing offi-136 NLRB No. 32.